Citation Nr: 9901759	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-32 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945 and from October 1947 to June 1966.  This 
appeal arises from a May 1994 rating decision of the Roanoke, 
Virginia, regional office (RO) which denied service 
connection for tinnitus.  The notice of disagreement was 
received in June 1994.  The statement of the case was issued 
in June 1994.  The veterans substantive appeal was received 
in July 1994.

This matter was Remanded by the undersigned in September 1996 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans 
Appeals (Board) for appellate review.

The representative has cited Hensley v. Brown, 5 Vet.App. 
155, 160 (1993) in order to support a claim for hearing 
loss.  The issue of service connection for hearing loss has 
not been prepared for appellate review and is referred to the 
RO for appropriate action.  As there is no argument that the 
tinnitus is due to hearing loss incurred in service, the 
issue of service connection for tinnitus is not inextricably 
intertwined with a claim for service connection for hearing 
loss.


FINDINGS OF FACT

1.  The veterans claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of his 
claim.

2.  It is not at least as likely as not that tinnitus was 
caused by in service noise exposure.



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for tinnitus, and the Department has satisfied the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).

2.  Tinnitus was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records contain no references to complaints, 
treatment, or diagnosis of tinnitus.  Moreover, at his 
discharge examination, the veterans hearing was reported as 
normal.

In September 1973, the veteran was afforded a VA general 
medical examination as part of a claim for service connection 
for a right shoulder disability.  Notably, his ears were 
described as normal.  Similar findings were made during an 
October 1974 VA general medical examination.  Neither 
examination report contained any indication as to whether his 
hearing was evaluated.

Medical records from the Salem VA Medical Center (VAMC) dated 
from March 1974 to September 1978 show that the veteran 
received treatment for, but not limited to, a herniated 
nucleus pulposus of the cervical spine.  Again, there were no 
findings pertaining to complaints of tinnitus.

In April 1994, the veteran filed a claim for service 
connection for tinnitus.  He stated that he had been 
experiencing a ringing in his ears since 1989, which had 
recently worsened.  He said that he had been in the Air Force 
for over 22 years, and that he was constantly exposed to loud 
noises during that time.  He indicated that he worked around 
propeller planes.

By a rating action dated in May 1994, service connection for 
tinnitus was denied.  The RO found that there was no evidence 
that showed that the veterans tinnitus was incurred in or 
aggravated by his military service.

The veteran was afforded a personal hearing before the RO in 
August 1994.  He asserted that he was exposed to acoustic 
trauma throughout his 23 years of service with the Air Force.  
He maintained that he routinely worked around and on several 
types of propeller and jet airplanes since World War II.  He 
stated that he often serviced these airplanes while they were 
running, and that he was rarely issued hearing protection.  
The veteran further contended that his service as an aircraft 
armorer frequently necessitated him being exposed to loud 
gunfire at close range.  Again, he indicated that the 
issuance of hearing protection was a rarity.  He reported 
that he started to experience a low-pitched ringing in the 
early 1960s, and that the problem had progressively worsened 
over the years.  The veteran denied receiving treatment for 
tinnitus in service.  Acknowledging that he had had some 
noise exposure post-service, he stated that this exposure was 
only for two (2) years, and that, since 1968, he had worked 
in a fairly noise-free environment.  In support of his claim, 
the veteran submitted military certificates that showed that 
he had over 8,000 hours of flight time, and that he served as 
an aircraft armorer.

Service connection for tinnitus was denied by the hearing 
officer in September 1994.  Having reviewed the entire claims 
folder, the hearing officer found that there were no findings 
of tinnitus prior to the veterans 1994 claim.  He stated 
that it would be speculative to presume that any tinnitus 
found many years after service was attributable to the 
veterans in service noise exposure.  The hearing officer 
held that a basis for service connection had not been 
demonstrated.

In a letter dated in April 1996, William J. Dichtel, Jr., 
M.D., reported that he had recently examined the veteran 
because of complaints of very persistent and bothersome 
tinnitus.  Dr. Dichtel indicated that the veteran had a long 
history of inservice noise exposure including propeller 
planes, jet engines, and gunfire.  He stated that a January 
1995 audiogram from the Langley Air Force Base showed a 
significant hearing loss above 4,000 Hz, and that an MRI scan 
did not show any evidence of acoustic neuroma or other tumor 
of the auditory nerve.  Upon testing, the veterans audiogram 
was noted to have remained unchanged.  Noting that the 
veteran had had minimal noise exposure since his military 
service and the onset of tinnitus began in service, Dr. 
Dichtel opined that the veterans tinnitus had its onset 
during his military service.  He stated that he had been on 
staff in the Otolaryngology Department at Walter Reed Army 
Medical Center for a number years, and that he had seen a 
number of individuals with similar problems, similar 
audiograms, and persistent tinnitus.  Copies of the January 
1995 audiogram and MRI report were attached to the letter.

The matter was Remanded by the Board in September 1996 for a 
VA opinion as to the relationship between the veterans 
tinnitus and his military service.

Medical records from Dr. Dichtel dated in April 1996 were 
associated with the claims folder.  The statements made in 
the previously considered April 1996 letter were essentially 
the same as the findings contained in an April 1996 
examination report.  Again, based on the veterans history of 
inservice noise exposure, Dr. Dichtel opined that the 
veterans complaints of tinnitus were etiologically related 
to his military service.  On an audiological evaluation in 
April 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
8000
RIGHT
10
10
5
5
30
45
LEFT
10
10
10
10
10
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

Medical records from the Salem VAMC dated from March 1974 to 
September 1974 show that the veteran was followed for post-
operative residuals of cervical laminectomy.  Notably, the 
veteran was afforded an audiological evaluation in March 
1974.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
15
10
0
5
5
LEFT
15
5
0
10
15

The examiner indicated that the test scores indicated normal 
hearing acuity bilaterally.  The veteran was noted to have 
given a history of high fever for three (3) days in 1948 and 
heavy noise exposure in service, but that he did not report 
tinnitus.

A copy of a March 1995 MRI of the internal auditory canals 
was forwarded from the Portsmouth Naval Medical Center.  The 
veteran was noted to have had a history of left-sided 
tinnitus and abnormal auditory brain responses.  The purpose 
of the MRI was to rule-out acoustic neuroma.  The impression 
was no evidence of acoustic neuroma.  With the exception of 
this report, the Portsmouth Naval Medical Center stated that 
it did not have any other records pertaining to the veteran.

Medical records from the Langley Air Force Base dated from 
January 1995 to February 1998 were associated with the claims 
folder.  Those records show that the veteran was evaluated 
for complaints of persistent tinnitus.  His history of in 
service noise exposure without hearing protection was 
referenced.  In addition to his problems with tinnitus, the 
veteran was also noted to have a mild high frequency hearing 
loss from 4,000 Hz.  There were no findings that related the 
veterans tinnitus to his military service.

The veteran was afforded a VA audiological examination in 
March 1998.  The examination was conducted by a clinical 
audiologist.  The veteran stated that his hearing was normal 
when he entered the Air Force.  He maintained that he started 
to experience tinnitus in service, but it was not severe 
enough to worry about.  He could not relate the onset of 
tinnitus to any specific incident.  The examiner observed, 
however, that the veteran originally claimed that his 
tinnitus began in 1989.  Moreover, she noted that the veteran 
did not complain of tinnitus during a 1974 audiological 
examination.  The examiner found that the veterans history 
of inservice noise exposure was extensive and well 
established.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
30
LEFT
10
5
10
5
30

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that the hearing in the veterans right ear 
was within normal limits with the exception of a mild loss at 
4000 and 8000 Hz.  In his left ear, his hearing acuity was 
within normal limits through 3000 Hz, sloping to a mild 
sensorineural hearing loss at higher test frequencies.  

With regard to the veterans complaints of tinnitus, the 
examiner indicated that tinnitus was a subjective phenomenon 
that could not be documented by objective means.  She said 
that noise-induced hearing loss was often accompanied by 
tinnitus.  While the veterans history of noise exposure in 
service was well documented, she found that there was no 
evidence that the veteran suffered from hearing loss at any 
time during his military service.  In that regard, she 
indicated that hearing loss due to noise exposure occurred at 
the time of the exposure and could be measured at that time.  
Thus, as there was no evidence of hearing loss or tinnitus in 
service, the examined opined that tinnitus was not likely 
to have been caused by the veterans military service.  She 
concluded that Dr. Dichters opinion appeared to be based on 
an incomplete medical history.  Further, the examiner stated 
that the configuration of the veterans hearing loss was 
consistent with presbycusis (age related hearing loss) and 
was not consistent with the classic noise-induced 
configuration (maximum loss at 4000-6000 HZ with smaller 
losses occurring at the frequencies above and below this 
range).  The examiner cited several medical texts in support 
of her opinion.

Service connection for tinnitus was denied in July 1998.  
Considering the findings of the March 1998 VA audiological 
examination as well as the evidence of record, the RO held 
that the preponderance of the evidence failed to support the 
veterans claim.  The veteran was issued a supplemental 
statement of the case dated that same month.  

II.  Analysis

The first inquiry must be whether the veteran has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  In 
the instant case, the veteran has presented a claim for 
service connection for tinnitus which is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which are plausible.  There is credible 
medical evidence that attributes his diagnosed of tinnitus to 
his inservice exposure to noise.  The Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  With chronic disease shown as 
such in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether the veterans tinnitus 
is etiologically related to acoustic trauma during his 
military service.  On the one hand, Dr. Dichtel opined that 
the veterans tinnitus had its onset during his military 
service.  It does not appear, however, that the physician 
reviewed the veterans service medical records.  Rather, he 
noted that he reviewed the veterans life history and recent 
medical records.  The physician indicated that the veteran 
told him that his tinnitus began during military service.  It 
is clear that the medical history as reported by the veteran 
was an important factor in his determination as to the 
etiology of tinnitus.  However, the veterans history as told 
to this examiner is not consistent with other evidence of 
record.  

As noted by the VA audiologist in March 1998, the veteran 
signed a statement indicating that his tinnitus began in 
approximately 1989 or 1990.  VAMC records between 1973 and 
1989 fail to note a problem with tinnitus.  When examined by 
the VA in 1974 and asked about the presence of tinnitus, the 
veteran specifically denied such symptom.  While the veteran 
reported that the tinnitus was not severe enough to report 
while in service or during his postservice years, this 
allegation is at odds with the 1974 VA examination wherein he 
specifically denied tinnitus.  Thus, the physicians opinion 
is of limited value, given that it was based on information 
provided by the veteran which is not confirmed by 
contemporaneously prepared evidence.

The VA audiologist, on the other hand, rendered an opinion 
based on a review of the veterans service medical records, 
together with other evidence in the claims folder.  Moreover, 
the audiologist noted that tinnitus is often associated with 
noise induced hearing loss.  She was of the opinion that the 
configuration of hearing loss was consistent with age related 
loss.  She cited authority for this fact and also authority 
for the fact that presbycusis or age related hearing loss is 
often accompanied by tinnitus.  She concluded by noting that 
since there are large differences in the susceptibility to 
noise induced permanent hearing loss, the mere fact that 
someone might have developed hearing loss after being 
subjected to noise similar to that the veteran was exposed to 
is not a valid reason to attribute the veterans hearing loss 
to service.

In summary, the opinion rendered by the VA audiologist 
outweighs that submitted by the veterans physician.  See 
Gabrielson v. Brown, 7 Vet.App. 36 (1994) (the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran).  While it is 
recognized that the audiologist is not a physician, she does 
have a Masters Degree in Clinical Audiology and is thus 
competent to opine on the causes of the veterans tinnitus.  
Her opinion was well reasoned and was supported by reference 
to medical authorities.  Accordingly, service connection for 
tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
